Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				     DETAILED ACTION
	The office acknowledges Applicants’ arguments, amendments and affidavits dated 2/23/2022 in response to the office action dated 11/23/2021. Claims 1-2, 5-10 are pending and have been amended. For the sake of compact prosecution the examiner discussed allowable subject matter on 05/05/2022 with Attorney of record, Benjamin Lu.  Attorney Lu agreed to the proposed amendments and authorized the examiner’s amendment on 5/9/2022. In light of the amendments dated 2/23/2022 and the following examiner’s amendment, the rejections of record are withdrawn and claims 1, 5-10 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Benjamin Lu on 5/9/2022. 
The application has been amended as follows: 
1. REWRITE claim 1 as follows:
1. A synergistic drug combination composition for treatment of amyotrophic lateral sclerosis consisting of the active ingredients: chlorogenic acid, vitamin E, vitamin C, coenzyme Q10 and creatine phosphate sodium in the weight ratio of 150-250:250-400:200-400:200-400:800-2000 and pharmaceutically acceptable carriers.
2. DELETE claim 2. 
3.  In claim 7, line 3, Delete ‘while’ and Insert ‘and the’ in line 3. 
4.  REPLACE claim 10 as follows:
10. A method for treatment of amyotrophic lateral sclerosis, comprising administering an effective amount of a composition of claim 1 to a subject in need thereof.
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The  instantly claimed synergistic drug composition consisting the active ingredients, chlorogenic acid, vitamin E, vitamin C, coenzyme Q10 and creatine phosphate sodium in the specific weight ratio and pharmaceutical carriers and its use in treating amyotrophic lateral sclerosis (ALS) is not taught by the prior art. The closest prior art Wang teach the effects of chlorogenic acid in ALS mouse model. The document by University of Washington Medical Center teach creatine supplements can increase muscle phosphocreatine content and other components can be used as supplements for ALS. However the prior art do not teach the synergistic drug combination, the weight ratios of the components as claimed. Applicants in the specification demonstrate the drug combination effects on the motor function and survival time in mouse model (Table 1). Zhang affidavit present data showing that combining chlorogenic acid, vitamin E, vitamin C, coenzyme Q10, and creatine phosphate sodium exhibited a synergistic effect in treating ALS, much stronger than chlorogenic acid alone, creatine phosphate sodium alone, or any other components partially combined. The synergistic effects of the drug combination of the active components in the specific weight ratios and its use in ALS is not anticipated or made obvious by the prior art teachings. Claims 1, 5-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627